Name: 2002/856/EC: Commission decision of 29Ã October 2002 laying down specific conditions for imports of fishery products from Greenland (Text with EEA relevance.) (notified under numberÃ C(2002) 4091)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  maritime and inland waterway transport;  fisheries;  tariff policy;  international trade;  trade policy;  America
 Date Published: 2002-11-05

 Avis juridique important|32002D08562002/856/EC: Commission decision of 29 October 2002 laying down specific conditions for imports of fishery products from Greenland (Text with EEA relevance.) (notified under number C(2002) 4091) Official Journal L 301 , 05/11/2002 P. 0011 - 0018Commission decisionof 29 October 2002laying down specific conditions for imports of fishery products from Greenland(notified under number C(2002) 4091)(Text with EEA relevance)(2002/856/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11.1 thereof,Whereas:(1) An inspection has been carried out on behalf of the Commission in Greenland to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The requirements in the legislation of Greenland on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC.(3) In particular, the "Danish Veterinary and Food Administration (DVFA)", through its Regional Veterinary and Food Control Authority in Greenland, the "Fodevareregionen Nordjylland", is capable of effectively verifying the implementation of the legislation in force.(4) It is appropriate to lay down detailed rules concerning the health certificate which must, under Directive 91/493/EEC, accompany consignments of fishery products imported into the Community from Greenland. In particular those rules must specify the definition of a model certificate, the minimum requirements regarding the language or languages in which it must be drafted and the status of the person empowered to sign it.(5) The mark which must be affixed to packages of fishery products should give the name of the third country and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin, except for certain frozen products.(6) It is also necessary to draw up a list of approved establishments, factory vessels, or cold stores, and a list of freezer vessels equipped in accordance with the requirements of Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board of certain vessels in accordance with article 3(1) (a) (I) of Directive 91/493/EEC(3). These lists should be drawn up on the basis of a communication from the DVFA to the Commission. It is therefore the responsibility of the DVFA to ensure compliance with the relevant provisions of Directive 91/493/EEC.(7) The DVFA has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC with regard to the control of fishery products, and regarding the fulfilment of hygienic requirements equivalent to those laid down by that Directive.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The "Danish Veterinary and Food Administration (DVFA)" through its Regional Veterinary and Food Control Authority in Greenland, the "Fodevareregionen Nordjylland", shall be the competent authority in Greenland for verifying and certifying compliance of fishery products with the requirements of Directive 91/493/EEC.Article 21. Fishery products imported into the Community from Greenland shall meet the conditions set out in paragraphs 2, 3 and 4.2. Each consignment shall be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex I.3. The products shall come from approved establishments, factory vessels or cold stores or from registered freezer vessels listed in Annex II.4. Except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages shall bear the word "GREENLAND" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters.Article 31. The certificate referred to in Article 2(2) shall be drawn up in at least one official language of the Member State in which the checks are carried out.2. The certificate shall bear the name, capacity and signature of the representative of the DVFA, and the latter's official stamp in a colour different from that of other endorsements.Article 4This Decision shall apply from 20 December 2002.Article 5This Decision is addressed to the Member States.Done at Brussels, 29 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 187, 7.7.1992, p. 41.ANNEX IHEALTH CERTIFICATEfor fishery products from Greenland and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever formReference No: ...Country of dispatch: GREENLANDCompetent authority: The Danish Veterinary and Food Administration (DVFA)I. Details identifying the fishery products- Description of Fishery - Aquaculture(1) products: ...- Species (scientific name): ...- Presentation of product and type of treatment(2): ...- Code number (where available): ...- Type of packaging: ...- Number of packages: ...- Net weight: ...- Requisite storage and transport temperature: ...II. Origin of productsName(s) and official approval/registration number(s) of establishment(s), factory vessel(s), or cold store(s) approved or freezer vessel(s) registered by the DVFA for export to the EC: ...III. Destination of productsThe products are dispatchedfrom: ...(place of dispatch)to: ...(country and place of destination)by the following means of transport: ...Name and address of dispatcher: ...Name of consignee and address at place of destination: ...IV. Health attestation- The official inspector hereby certifies that the fishery products specified above:1. were caught and handled on board vessels in accordance with the health rules laid down by Directive 92/48/EEC;2. were landed, handled and where appropriate packaged, prepared, processed, frozen, thawed and stored hygienically in compliance with the requirements laid down in Chapters II, III and IV of the Annex to Directive 91/493/EEC;3. have undergone health controls in accordance with Chapter V of the Annex to Directive 91/493/EEC;4. are packaged, marked, stored and transported in accordance with Chapters VI, VII and VIII of the Annex to Directive 91/493/EEC;5. do not come from toxic species or species containing biotoxins;6. have satisfactorily undergone the organoleptic, parasitological, chemical and microbiological checks laid down for certain categories of fishery products by Directive 91/493/EEC and in the implementing decisions thereto.- The undersigned official inspector hereby declares that he is aware of the provisions of Directives 91/493/EEC, Directive 92/48/EEC and Decision 2002/856/EC.Done at ..., on ...(Place) (Date)Official stamp(3)...Signature of official inspector(4)...(Name in capital letters, capacity and qualifications of person signing)(1) Delete where applicable.(2) Live, refrigerated, frozen, salted, smoked, preserved, etc.(3) The color of the stamp and signature must be different from that of the other particulars in the certificate.(4) The color of the stamp and signature must be different from that of the other particulars in the certificate.ANNEX IILIST OF ESTABLISHMENTS AND VESSELS>TABLE>Categorie Legend:FV Factory vessels.PP Processing plant.